Citation Nr: 0935933	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  06-20 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a right 
knee disorder, and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1944 to 
February 1946 and from January 1951 to June 1952. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The merits of the claim for service connection for a right 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for a right knee injury was denied by a December 1981 rating 
decision.  The Veteran did not perfect an appeal.

2.  The evidence received since the December 1981 rating 
decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the Veteran's service connection claim for a 
right knee disorder.


CONCLUSIONS OF LAW

1.  The December 1981 rating decision that denied entitlement 
to service connection for a right knee injury is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the December 1981 rating decision 
that denied entitlement to service connection for a right 
knee injury is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  To the extent that this claim is reopened, the 
Board finds that VA has complied with the VCAA and no further 
discussion is required.

The Veteran's claim of entitlement to service connection for 
a right knee disorder was denied in a December 1981 rating 
decision.  The RO denied the claim on the grounds that there 
was no evidence of the in-service incurrence of a right knee 
injury.  In doing so, the RO noted that there was no evidence 
of treatment of the right knee during service and no evidence 
of a right knee disorder on his separation examination.  The 
Veteran was notified of this decision and of his appellate 
rights by letter dated January 29, 1982.  He did not perfect 
an appeal.  Therefore, the December 1981 rating decision is 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
Veteran filed a claim to reopen in November 2004.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. §  5108; 38 C.F.R. 
3.156.  Evidence is new if it has not been previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
Evidence is material if it, either by itself or considered in 
conjunction with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence cannot be cumulative or redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the December 1981 rating decision, the 
evidence of record consisted of the Veteran's service 
treatment records, which revealed no treatment of the right 
knee during service, and a normal lower extremities exam at 
separation, and an August 1981 VA treatment report indicating 
that the Veteran presented with right knee swelling and 
weakness.  However, the Veteran's service treatment records 
did show that the Veteran had a right knee scar at entrance 
to service in January 1944 and entrance to service in January 
1951.  

Since December 1981, new evidence has been associated with 
the Veteran's claims file.  This evidence includes lay 
statements from friends, a VA joints examination report dated 
in February 2005, a February 2006 letter from a private 
physician, a hearing transcript dated in July 2009, and VA 
treatment records dated from February 2005 to March 2009.  
Significantly, the VA treatment records indicate that the 
Veteran has consistently reported having right knee pain, 
status post in-service injury when he was thrown from a 
moving truck.  Additionally, a February 2005 VA x-ray report 
indicates that the Veteran has well marked arthritic disease 
of the right knee with associated meniscus degeneration and 
evidence of numerous surgical clips around the right knee 
joint.  Moreover, statements from three of the Veteran's 
friends indicate that he has complained of right knee pain 
for the past 15 years and has consistently reported that he 
injured his right knee in a truck accident during service 
when the truck turned sharply right and he was thrown from 
the truck-bed.  Finally, in the February 2006 letter, the 
private physician reported that he had been treating the 
Veteran for the past 15 years, and that the Veteran's knee 
disorder, which had worsened over the years, resulted from an 
injury when he was thrown from a truck during service.  

The Veteran's claim was previously denied because the 
evidence did not show the in-service incurrence of a right 
knee disorder.  The evidence submitted since December 1981 is 
new in that it had not previously been submitted.  It is also 
material insofar as it raises a reasonable possibility of 
substantiating the Veteran's claim for service connection.  
Specifically, the newly submitted lay and medical evidence 
reveals the circumstances under which the Veteran injured his 
right knee during service, indicates that he has had right 
knee pain since service, and suggests that his current knee 
disorder may be related to an in-service injury.  The 
additional medical evidence being both new and material, the 
Veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  

Accordingly, the Board finds that the evidence received 
subsequent to December 1981 is new and material and serves to 
reopen the claim for service connection for a right knee 
disorder.  However, the Board cannot, at this point, 
adjudicate the reopened claim, as further assistance to the 
Veteran is required to comply with VA's duty to notify and 
assist the Veteran in developing his claim.  This is detailed 
in the REMAND below.


ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a right knee disorder 
is reopened and, to that extent only, the appeal is granted.


REMAND

The Board finds, unfortunately, that remand is necessary for 
further development of the Veteran's claim.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.  

The Veteran essentially contends that his right knee disorder 
was incurred during military service.  Specifically, he has 
reported that, in 1951 or 1952, while he was riding in the 
flat-bed of a truck going to the mess hall, the truck turned 
a corner too fast, and he and the other passengers that were 
sitting on the right side of the truck bed were thrown out.  
He has further reported that he and the other injured 
soldiers were taken to the base hospital in Little Creek, 
Virginia, via ambulance, and that he was observed for a day, 
after which he was released back to duty with a light duty 
assignment.  

As noted above, the Veteran's service treatment records are 
devoid of evidence of treatment for a right knee injury, and 
there is no evidence indicating that the Veteran was ever 
taken to the base hospital.  However, the Veteran has 
reported that his service treatment records may be 
incomplete, and has stated that some of his treatment records 
may be misfiled in the claims file of another Veteran with 
the same name.  In this regard, the Board notes that, in an 
August 1972 letter, the RO indicated that some of the 
Veteran's files were misfiled in the claims file of another 
Veteran with the same name.  Although a request for service 
treatment records was made in March 2006, further efforts to 
confirm the Veteran's reports of in-service treatment for a 
right knee injury for which he was treated at the military 
base hospital in Little Creek, Virginia, should be 
undertaken, including reviewing the claims files of other 
Veteran's named Mack C. Thomas, to ensure that all such 
records have been obtained.  Additionally, in an effort to 
corroborate the Veteran's report of the truck accident in 
which he contends that he injured his right knee, the 
Veteran's service personnel records should be obtained to 
determine his unit assignment from January 1951 to June 1952 
and a copy of the morning reports for his unit during this 
period of time should be obtained. 

Additionally, the Veteran's private physician reported in his 
February 2006 letter that he had been treating the Veteran 
for the past 15 years and that his knee disorder had worsened 
during this time.  While some of his treatment records have 
been obtained, including treatment dated in June 2002, August 
2003, and April 2004, none of this treatment pertains to the 
Veteran's right knee and does not seem complete insofar as it 
only covers a four year span of time.  As such, further 
attempts to associate a complete copy of any treatment for 
the Veteran's right knee from this physician should be taken.  

The Board notes that the Veteran was afforded a VA joints 
examination in February 2005, at which time the examiner 
diagnosed him with degenerative joint disease (DJD) of the 
right knee and noted the Veteran's report that he injured his 
right knee in 1951 when he fell in the back of a truck and 
has since had intermittent pain and swelling.  Significantly, 
however, the claims file was not available for review at the 
time of the examination and the examiner did not provide an 
opinion as to the etiology of the Veteran's right knee DJD.  
As such, the examination report is not adequate for rating 
purposes, and this matter must be remanded.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007); see also 38 C.F.R. § 4.2 
(stating that if the findings on an examination report do not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (stating that once VA undertakes the effort to provide 
an examination when developing a service-connection claim, 
even if not statutorily obligated to do so, it must provide 
an adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided).  

As this case is being remanded for the foregoing reasons, any 
recent VA treatment records should also be obtained on 
remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the National Personnel Records 
Center (NPRC) and/or any other appropriate 
agency, and request copies of the Veteran's 
complete service personnel records and his 
complete service treatment records, including 
all hospital clinical records.  The Board is 
particularly interested in records from the 
base hospital in Little Creek, Virginia, dated 
between January 1951 and June 1952.  In this 
regard, the Board points out that some of the 
Veteran's service treatment records may be 
misfiled in the claims file of another veteran 
with the same name, and accordingly, any such 
claims file should be reviewed for potentially 
misfiled service treatment records relating to 
this Veteran.  

2.  After determining the Veteran's unit 
assignment from January 1951 to June 1952, 
request from the NPRC the morning reports for 
the Veteran's unit for this period of time.  
Once received, these records should be reviewed 
with for information relating to an accident in 
which several service members were thrown from 
the bed of a truck while going to the mess hall 
on base, resulting in these service members 
being taken to the base hospital in Little 
Creek, Virginia, via ambulance.   

3.  Contact the Veteran and ask him to complete 
a release form authorizing VA to obtain the 
treatment records of the Veteran's private 
treating physician dating approximately back to 
1991.  The Veteran should be advised that, in 
lieu of submitting a completed release form, he 
can submit these private medical treatment 
records to VA himself.  If the Veteran provides 
a completed release form, then the medical 
records identified should be requested.  All 
efforts to obtain these records, including 
follow-up requests, if appropriate, should be 
fully documented.  The Veteran and his 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

4.  Obtain a complete copy of the Veteran's 
treatment records for a right knee disorder 
from the Baltimore, Maryland, VA Medical 
Center, dated since March 2009.

5.  Thereafter, schedule the Veteran for a VA 
joints examination.  The claims file and a copy 
of this remand must be made available to and 
reviewed by the examiner in conjunction with 
the examination.  

All necessary diagnostic tests and studies 
should be conducted.  Thereafter, the examiner 
should render a diagnosis of all current 
disorders found relating to the right knee.  
The examiner should then render a medical 
opinion as to whether it is at least as likely 
as not (i.e., a 50 percent or greater 
probability) that any diagnosed right knee 
disorder had its onset during active service or 
is related to any in-service disease or injury, 
including an in-service injury in 1951 or 1952 
resulting from being thrown from a truck.  In 
doing so, the examiner must acknowledge the lay 
evidence of record regarding a continuity of 
symptomatology since service.   

The examiner must provide a comprehensive 
report including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.

5.  Finally, readjudicate the Veteran's claim 
on appeal.  If the claim remains denied, 
provide the Veteran and his representative with 
a supplemental statement of the case and allow 
an appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112.




______________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


